—In an action to recover damages *378for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Kings County (Jones, J.), entered June 16, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint, and (2) an order of the same court, entered December 15, 1998, which denied their motion, in effect, for reargument.
Ordered that the appeal from the order dated December 15, 1998, is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order entered June 16, 1998, is reversed, on the law, without costs or disbursements, and the motion for summary judgment is denied.
There are issues of fact as to whether the defendants had actual or constructive notice of the condition which allegedly caused the injuries to the plaintiff Billy Gonzalez, requiring the denial of summary judgment. Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.